PER CURIAM.
Judgment and order reversed, and new trial ordered, with costs to appellant to abide event. Held, that all the issues in the case, including the question of damages, must be determined under the laws of Canada, and that the finding of the jury that the plaintiff was entitled to compensatory damages in this case is contrary to and against the weight of the evidence.
SPRING and ROBSON, JJ., dissent, upon the ground that whether the plaintiff was entitled to compensatory damages under the Canadian law was a question of fact for the jury, and was properly disposed of by it.